DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the Request for Continued Examination filed 7/7/2022. Claims 4-6 are currently pending. Claims 1-3 have been previously canceled. Claims 4 and 6 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/0222 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nystrand (US 3556907) in view of Biagiotti (US 6245414 B1).
	Regarding claim 4, Nystrand discloses an embossing assembly for paper processing, comprising two independent embossing rollers (12, 13 – Fig. 1) assembled in parallel with one another, with each embossing roller having its own press roller (11, 14 – Fig. 1) forming two embossing lines (the line of 15 and the line of 23 – Fig. 1) for two paper layers (15, 23 – Fig. 1); the two embossing rollers each having a diameter with reliefs distributed thereon (col. 2, lines 4-5; col. 2, lines 29-32; and see Fig. 1), and forming parallel rows on which the embossing of the two paper layers is made between the respective pairs of embossing rollers and press rollers (col. 2, lines 4-5 and col. 2, lines 29-32); at least one of the embossing lines including a glue applying station (18 – Fig. 1) with glue transferring rollers (20, 21, 22 – Fig. 1), one (22 – Fig. 1) of which is in contact with the corresponding embossing roller at a point after the corresponding press roller (see Fig. 1); a third press roller (27 – Fig. 1) that works with a first embossing roller (12 – Fig. 1)  of the two embossing rollers at a second point (the point at which 12 and 27 meet, Fig. 1), said assembly configured so that the two paper layers pass through the second point and are overlapped so that protrusions of one paper layer fit between protrusions of the other paper layer (see Figs. 1 and 4), said assembly having sections where the two paper layers are glued together (at 29 – Fig. 4) and other sections where the two paper layers are not in contact (at 30 – Fig. 4); wherein 
	However, the respective reliefs of the embossing rollers have an angular offset, wherein the angular offset is between 4 and 13 degrees.
	Biagiotti teaches an embossing assembly comprising two independent embossing rollers (3, 5 – Fig. 16), the two embossing rollers each having a diameter with reliefs distributed thereon (P3, P5 – Fig.16), wherein the respective reliefs of the embossing rollers have an angular offset (β3, β5 – Fig. 16) in order to require no phase matching between the two rollers (col. 2, lines 34-37) and thereby reduce the amount of adjustment time and specialist personnel required (col. 1, lines 60-62).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the embossing assembly of Nystrand such that the respective reliefs of the embossing rollers of Nystrand have an angular offset as taught by Biagiotti in order to require no phase matching between the two rollers and thereby reduce the amount of adjustment time and specialist personnel required.
	However, Nystrand, as modified by Biagiotti, does not expressly teach the magnitude of the angular offset.
	In this case, one of ordinary skill in the art would have recognized that the magnitude of the angular offset is a result effective variable since the angular offset achieves the recognized result of allowing partial correspondence between the reliefs of the two embossing rollers (col. 2, lines 40-46, Biagiotti).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to contrive any desirable ranges for the angular offset, including a range of between 4° and 13°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Note that this is further supported by Biagiotti who teaches in col. 7, lines 4-5, that different types of protuberances may be used, one of the factors identified by applicant at para. 09 of applicant’s written description that determine the specific amount of angular offset.

Nystrand, as modified by Biagiotti, further discloses:
	Claim 5, the angular offset is obtained according to a shift angle of solely the reliefs of one or both embossing rollers (see Fig. 16, Biagiotti).

	Claim 6, a final angular offset is a sum of respective shift angles of the reliefs of both embossing rollers (in this case, the angular offset is interpreted to be the difference between β3 and β5, Biagiotti).

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 4-6 have been considered but are moot because the arguments do not pertain to the new grounds of rejection set forth in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/29/2022